Citation Nr: 0828778	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2008, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  In addition, as support for his 
claim, the veteran earlier testified at a hearing before RO 
personnel in October 2007.  

During the Travel Board hearing, the veteran withdrew from 
the appeal the issue of an increased rating for diabetes 
mellitus, Type II.  38 C.F.R. § 20.204(b) (2007).  Therefore, 
this matter is not currently before the Board.


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities:  Type II diabetes mellitus with erectile 
dysfunction, rated as 40 percent disabling; peripheral 
neuropathy of the right upper extremity, rated as 40 percent 
disabling; peripheral neuropathy of the left upper extremity, 
rated as 30 percent disabling; peripheral neuropathy of the 
left lower extremity, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
20 percent disabling; diabetic retinopathy of the eyes, rated 
as 20 percent disabling; and hypertension, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 90 percent with consideration of the bilateral factor for 
his four peripheral neuropathy disabilities, and the fact 
that all of his disabilities, with the exception of 
hypertension, are rated as one disability since they all stem 
from a common etiology.  

2.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 
4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the TDIU claim at 
issue, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

In this case, the veteran contends that he is unable to 
secure employment due to his service-connected disabilities.  
He indicates his diabetes mellitus with its various 
complications has prevented him from obtaining employment for 
the last six to ten years.  See October 2007 personal hearing 
testimony.  However, on his December 2005 VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated he last worked in 
1984, so over 20 years ago.  Overall, the veteran has been 
rather vague in discussing the circumstances of his last 
employment.  See also Travel Board hearing testimony at pages 
8-9.  In any event, the veteran states that employment as a 
tow truck driver, mechanic, and mail sorter became increasing 
difficult over time after his discharge from military service 
in 1975 due to the progression of his service-connected 
problems.  According to the veteran, his service-connected 
disabilities cause problems with balance, strength, vision, 
grasping, lifting, and climbing that prevent him from 
working.  See generally both Board and personal hearing 
testimony.  The veteran completed two years of college.  He 
is currently 76 years of age.  

In this case, the veteran has the following service-connected 
disabilities:  Type II diabetes mellitus with erectile 
dysfunction, rated as 40 percent disabling; peripheral 
neuropathy of the right upper extremity, rated as 40 percent 
disabling; peripheral neuropathy of the left upper extremity, 
rated as 30 percent disabling; peripheral neuropathy of the 
left lower extremity, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
20 percent disabling; diabetic retinopathy of the eyes, rated 
as 20 percent disabling; and hypertension, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 90 percent with consideration of the bilateral factor for 
his four peripheral neuropathy disabilities, and the fact 
that all of his disabilities, with the exception of 
hypertension, are rated as one disability since they all stem 
from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 
4.26.  Therefore, the percentage criteria for TDIU are met.  
38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, the Board has 
reviewed the findings of the June 2006 VA Examiner as well as 
his July 2006 addendum.  The examiner concluded that the 
veteran had Type II diabetes mellitus now treated with 
insulin, as well erectile insufficiency.  In July 2006, the 
examiner added an addendum with a conclusion that the veteran 
was at an advanced age, yet independent in all activities of 
daily living, and not at all restricted in his activities due 
to diabetes.  The only restrictions were caused by his 
advancing age according to the VA examiner.  However, in 
making this determination, there was no review of the claims 
file or a thorough discussion of his various and significant 
service-connected complications of his diabetes mellitus 
including his peripheral neuropathy of all four extremities 
and his diabetic retinopathy.  The Board finds this opinion 
is entitled to only limited probative value.  It should be 
noted that a person can still be too disabled to engage in 
employment even though he or she is up and about and fairly 
comfortable at home or upon limited activity.  See 38 C.F.R. 
§ 4.10.

In contrast, as to the evidence supporting the award of a 
TDIU, the veteran has submitted private medical opinions from 
Dr. E.H., MD., dated in April 2005 and March 2006.  Dr. E.H. 
stated that she has treated the veteran for his service-
connected diabetes mellitus and its complications for over 
six years.  She assessed in March 2006 that the veteran's 
diabetes mellitus was worsening.  Notably, she observed that 
his polyneuropathy of the four extremities due to his 
diabetes has been "severe" since 2001.  As a result, the 
veteran has difficulty with his gait and balance.  He also 
has difficulty grasping objects due to his neuropathy.  His 
vision is also diminished due to his diabetic retinopathy.  
His activity is therefore restricted.  He cannot climb 
ladders, roofs, or any surface.  He has difficulty breathing 
due to his diabetes, making it extremely difficult for the 
veteran to engage in any type of work.  Dr. E.H. concluded by 
opining that the veteran is "unemployable at this time."  
These opinions were thorough, supported by an explanation, 
and bolstered by the physician's perspective of having 
treated the veteran for diabetes mellitus for six years.  
They provide strong evidence in support of a TDIU grant, and 
outweigh the opinion of the June 2006 VA examiner.  

The Board acknowledges that veteran has stated on several 
occasions that he is retired.  In this regard, he is now 76 
years old.  Once again, his advancing age cannot be 
considered for purposes of TDIU.  38 C.F.R. § 4.19.  Although 
there is some evidence suggesting the veteran originally 
retired due to his advancing age, voluntary retirement does 
not necessarily show unemployability and should not be used 
as the only evidence of unemployability.  Careful 
consideration has been given here to distinguishing a 
worsened disability that would have caused unemployability 
from unemployment simply due to retirement.  Here, the 
available evidence has been evaluated as demonstrating that 
regardless of the veteran's earlier retirement, he would 
currently not be able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In addition, although 
Dr. E.H. also mentioned in the April 2005 letter that the 
veteran's nonservice-connected cervical spine laminectomy 
also impaired his physical abilities, even without 
consideration of the effect of this disorder, the evidence of 
record clearly shows the veteran's service-connected 
disabilities, standing alone, prevent him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993). 

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3. The veteran has been 
determined to be unemployable by a private physician who has 
treated the veteran for his service-connected disabilities 
for over six years.  The Board is satisfied that the 
veteran's service-connected disabilities clearly prevent him 
from securing or following substantially gainful employment. 
38 C.F.R. § 4.16.  Accordingly, the appeal is granted.






ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


